Case:Case
      20-1753    Document: 00117626238
          1:20-cv-00318-MSM-LDA         Page:
                                  Document 37 1FiledDate Filed: 08/07/2020
                                                     08/10/20                 Entry ID:
                                                                Page 1 of 12 PageID     6358730
                                                                                     #: 422




                   United States Court of Appeals
                                 For the First Circuit

      No. 20-1753

           COMMON CAUSE RHODE ISLAND; LEAGUE OF WOMEN VOTERS OF RHODE
              ISLAND; MIRANDA OAKLEY; BARBARA MONAHAN; MARY BAKER,

                                 Plaintiffs, Appellees,

                                              v.

       NELLIE GORBEA, in her official capacity as Secretary of State of
         Rhode Island; DIANE C. MEDEROS, in her official capacities as
            member of the Rhode Island Board of Elections; JENNIFER L.
            JOHNSON, in her official capacities as member of the Rhode
          Island Board of Elections; ISADORE S. RAMOS, in his official
          capacities as member of the Rhode Island Board of Elections;
         LOUIS A. DIMONE, JR., in his official capacities as member of
          the Rhode Island Board of Elections; WILLIAM E. WEST, in his
            official capacities as member of the Rhode Island Board of
           Elections; RICHARD H. PIERCE, in his official capacities as
        member of the Rhode Island Board of Elections; DAVID H. SOLES,
        in his official capacities as member of the Rhode Island Board
                                   of Elections,

                                 Defendants, Appellees,

       REPUBLICAN NATIONAL COMMITTEE; REPUBLICAN PARTY OF RHODE ISLAND,

                                  Movants, Appellants.


                   APPEAL FROM THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

                    [Hon. Mary S. McElroy, U.S. District Judge]


                                           Before

                          Torruella, Thompson, and Kayatta,
                                   Circuit Judges.
Case:Case
      20-1753    Document: 00117626238
          1:20-cv-00318-MSM-LDA         Page:
                                  Document 37 2FiledDate Filed: 08/07/2020
                                                     08/10/20                 Entry ID:
                                                                Page 2 of 12 PageID     6358730
                                                                                     #: 423




           Michael Courtney Keats, with whom Christopher H. Bell,
      Nicholas Carre, Avani Uppalapati, Jonathan Diaz, Fried Frank
      Harris Shriver & Jacobson LLP, Julie A. Ebenstein, Dale E. Ho,
      American Civil Liberties Union Foundation, Inc., Lynette J.
      Labinger, American Civil Liberties Union Foundation of Rhode
      Island, Jonathan Diaz, Danielle Lang, Paul March Smith, and
      Campaign Legal Center were on brief, for appellees Common Cause
      Rhode Island, League of Women Voters of Rhode Island, Miranda
      Oakley, Barbara Monahan, and Mary Baker.
           Angel Taveras, with whom Gustavo Ribeiro, Elliot H. Scherker,
      and Greenberg Traurig LLP were on brief, for appellee Nellie M.
      Gorbea.
           Raymond A. Marcaccio, with whom Oliverio & Marcaccio LLP was
      on brief, for appellees Diane C. Mederos, Jennifer L. Johnson,
      Isadore S. Ramos, Louis A. DeSimone, Jr., William E. West, Richard
      H. Pierce, and David H. Sholes.
           Cameron Thomas Norris, with whom Thomas R. McCarthy, Patrick
      N. Strawbridge, Consovoy McCarthy PLLC, Brandon S. Bell, Fontaine
      Bell, Joseph S. Larisa, Jr. were on brief, for appellants
      Republican National Committee and Republican Party of Rhode
      Island.




                                      August 7, 2020
Case:Case
      20-1753    Document: 00117626238
          1:20-cv-00318-MSM-LDA         Page:
                                  Document 37 3FiledDate Filed: 08/07/2020
                                                     08/10/20                 Entry ID:
                                                                Page 3 of 12 PageID     6358730
                                                                                     #: 424



                   Per curiam.        In an action brought by Common Cause Rhode

      Island, the League of Women Voters of Rhode Island, and three

      individual Rhode Island voters against the Rhode Island Secretary

      of State and members of its Board of Elections, the district court

      denied a motion to intervene filed by the Republican National

      Committee     and   the   Republican      Party    of    Rhode   Island   (jointly

      referred to here as the "Republicans").                 Following briefing and a

      hearing    at   which     the    court   nevertheless      let   the   Republicans

      participate more or less as if they had been allowed to intervene,

      the court entered on July 30 a consent judgment and decree.

      Effective for the September and November 2020 elections, the decree

      suspended the state's requirements that a voter using a mail ballot

      mark the ballot (and sign its envelope) in the presence of two

      witnesses or a notary; and that the witnesses or notary, in turn,

      sign the envelope, provide their addresses, and affirm in the space

      provided that "Before me . . . personally appeared the above named

      voter, to me known and known by me to be the person who affixed

      his or her signature to this ballot envelope."                See R.I. Gen. Laws

      §§    17-20-2.1(d)(1),          17-20-2.1(d)(4),    17-20-2.2(d)(1),       17-20-

      2.2(d)(4), 17-20-21 and 17-20-23(c).

                   The Republicans promptly appealed the denial of their

      motion to intervene and the entry of the consent judgment and

      decree.     They also filed a motion to intervene to appeal and to

      stay the district court's judgment and decree pending a decision


                                               - 3 -
Case:Case
      20-1753    Document: 00117626238
          1:20-cv-00318-MSM-LDA         Page:
                                  Document 37 4FiledDate Filed: 08/07/2020
                                                     08/10/20                 Entry ID:
                                                                Page 4 of 12 PageID     6358730
                                                                                     #: 425



      on the merits of the appeal.           After receiving expedited briefing

      and hearing oral argument on the motion to intervene and stay, we

      now reverse the denial of the motion to intervene for the purposes

      of appeal only (we otherwise refrain from deciding the full scope

      of   intervention      until   we    review    this   case   on   its   merits).

      We deny the Republicans' motion to stay the judgment and decree

      pending the outcome of the appeal.

                   In reviewing a motion to stay a consent judgment and

      decree pending appeal, we consider the following factors:                    "(1)

      [W]hether the stay applicant has made a strong showing that it is

      likely to succeed on the merits, (2) whether the applicant will be

      irreparably injured absent a stay, (3) whether [the] issuance of

      the stay will substantially injure the other parties interested in

      the proceeding, and (4) where the public interest lies."                 Nken v.

      Holder, 556 U.S. 418, 426 (2009) (quoting Hilton v. Braunskill,

      481 U.S. 770, 776 (1987)).            The first two factors "are the most

      critical."      Id. at 434.         "It is not enough that the chance of

      success on the merits be better than negligible. . . . By the same

      token, simply showing some possibility of irreparable injury fails

      to satisfy the second factor."                Id. at 434–35 (citations and

      internal quotation marks omitted).

                   The parties agree that, at least in the first instance,

      the likelihood of success turns in great part on whether enforcing

      the two-witness or notary requirement in the midst of the pandemic


                                            - 4 -
Case:Case
      20-1753    Document: 00117626238
          1:20-cv-00318-MSM-LDA         Page:
                                  Document 37 5FiledDate Filed: 08/07/2020
                                                     08/10/20                 Entry ID:
                                                                Page 5 of 12 PageID     6358730
                                                                                     #: 426



      is constitutional.        The First and Fourteenth Amendments prohibit

      states from placing burdens on citizens' rights to vote that are

      not    reasonably     justified      by   states'      "important     regulatory

      interests."      Anderson v. Celebrezze, 460 U.S. 780, 788–89 (1983);

      see also Burdick v. Takushi, 504 U.S. 428, 430 (1992) (ruling that

      Hawaii's    prohibition     of   write-in     voting    did   not   unreasonably

      burden Hawaii citizens' constitutional rights).                     So under the

      Anderson-Burdick framework we weigh the "character and magnitude

      of the asserted injury to" the voters' rights against the "precise

      interests put forward by the State as justifications for the burden

      imposed."      Anderson, 460 U.S. at 789.              We note as preliminary

      matters first that the burdens imposed in this case may affect

      more fundamental rights than those at issue in Anderson and Burdick

      -- that is, they affect the voter's ability to actually cast a

      ballot, not just the procedures for getting candidates on a ballot.

      And second, unlike the process contemplated by the Court in

      Anderson, we are unable to consider the "justifications put forward

      by the State" here, as the "State" of Rhode Island has not objected

      to the consent decree in any way.

                   The burden imposed by these requirements in the midst of

      a pandemic is significant.         First, many more voters are likely to

      want to vote without going to the polls and will thus only vote if

      they can vote by mail.        Second, many voters may be deterred by the

      fear of contagion from interacting with witnesses or a notary.


                                            - 5 -
Case:Case
      20-1753    Document: 00117626238
          1:20-cv-00318-MSM-LDA         Page:
                                  Document 37 6FiledDate Filed: 08/07/2020
                                                     08/10/20                 Entry ID:
                                                                Page 6 of 12 PageID     6358730
                                                                                     #: 427



      Could a determined and resourceful voter intent on voting manage

      to work around these impediments?               Certainly.1        But it is also

      certain that the burdens are much more unusual and substantial

      than those that voters are generally expected to bear.                    Taking an

      unusual and in fact unnecessary chance with your life is a heavy

      burden to bear simply to vote.

                   Turning    to    the   other    side    of   the     Anderson-Burdick

      scales, we agree with the Republicans that, in the abstract, the

      broader     regulatory       interest   --   preventing         voting   fraud   and

      enhancing the perceived integrity of elections -- is substantial

      and important.         But the incremental interest in the specific

      regulation at issue (the two-witness or notary rule) is marginal

      at best.     Only two other states have such a rule, and only a total

      of twelve require even one witness.                  In the current COVID-19

      pandemic, Rhode Island may be the lone state where the election

      laws still facially require the voter to mark his or her ballot

      (as well as sign the envelope) before two witnesses or a notary.

      Cf. Ala. Code § 17-11-10(b); N.C. Gen. Stat. Ann. § 163-231(a)(1);

      N.C. Session Law 2020-17 § 1.(a) (reducing North Carolina's two-

      witness    requirement       to   one   witness     for   the    2020    elections).


             1
             For example, counsel for the Republicans suggested at
      argument that senior voters, facing a higher risk of COVID-19
      complications, could ask food delivery drivers to act as witnesses.
      Of course, this suggestion would require that another witness be
      available simultaneously with the food delivery driver, and that
      the food delivery driver be able to certify the voter's identity.


                                              - 6 -
Case:Case
      20-1753    Document: 00117626238
          1:20-cv-00318-MSM-LDA         Page:
                                  Document 37 7FiledDate Filed: 08/07/2020
                                                     08/10/20                 Entry ID:
                                                                Page 7 of 12 PageID     6358730
                                                                                     #: 428



      Moreover, Rhode Island just successfully completed an election

      without the two-witness or notary requirement in which over 150,000

      mail-in ballots were requested and no evidence of fraud resulted,

      much less material evidence of the type of fraud that could be

      prevented by the two-witness or notary requirement in the first

      place. So the state itself views the rule as -- at best -- required

      in only some elections, with no coherent view (that we have heard)

      about which elections those might be.            And Rhode Island officials

      charged with the conduct of fair elections apparently view the

      regulation's possible benefits as far outweighed by its burdens in

      this unusual circumstance.          Indeed, no Rhode Island official has

      stepped forward in these proceedings, even as amicus, to tout the

      need for the rule.       This silence certainly does not mean that the

      rule is not current Rhode Island law.            But it does fairly support

      the view that the rule is not of great import for any particular

      regulatory purpose in the eyes of Rhode Island officials and

      lawmakers.

                   The    Republicans      also     struggle    to    establish     any

      significant likelihood of irreparable harm.              They claim that their

      candidates may be the victims of fraudulent ballots.                    This is

      surely correct as a matter of theory.               But it is dubious as a

      matter of fact and reality.        It is not as if no protections remain.

      Rhode Island law provides for a local board of canvassers which

      ensures that the signature on all mail ballot applications (which


                                            - 7 -
Case:Case
      20-1753    Document: 00117626238
          1:20-cv-00318-MSM-LDA         Page:
                                  Document 37 8FiledDate Filed: 08/07/2020
                                                     08/10/20                 Entry ID:
                                                                Page 8 of 12 PageID     6358730
                                                                                     #: 429



      must be signed by the voter) matches the signature on the voter's

      registration card.          R.I. Gen. Laws. § 17-20-10.             Once a voter

      submits their ballot, the Board of Elections "[c]ompare[s] the

      name, residence, and signature [on the ballot] with the name,

      residence, and signature on the ballot application for mail ballots

      and satisf[ies] itself that both signatures are identical."                     R.I.

      Gen. Laws. § 17-20-26 (c)(2).2

                   Given    the    Nken    standard,    and    given     the   deference

      accorded     to   a   district       court's    exercise    of     its   equitable

      discretion, Purcell v. Gonzalez, 549 U.S. 1, 5 (2006) (per curiam)

      (explaining that it is "necessary, as a procedural matter, for the

      Court of Appeals to give deference to the discretion of the

      District     Court"),       the     foregoing    would     normally      doom    the

      Republicans' motion for a stay.            The Supreme Court, however, has

      offered a special caution about the perils of federal courts

      changing the rules on the eve of an election.                    Republican Nat'l

      Comm. v. Democratic Nat'l Comm., 140 S. Ct. 1205, 1207 (2020)

      ("This Court has repeatedly emphasized that lower federal courts

      should ordinarily not alter the election rules on the eve of an


             2
             The Republicans also argue that they will suffer irreparable
      harm without a stay because allowing the elections to move forward
      per the consent decree will effectively moot their challenge to
      it. Without passing on whether this alleged harm is an appropriate
      one    to    consider    for   the    purposes    of    irreparable
      injury, see Providence Journal Co. v. F.B.I., 595 F.2d 889, 890
      (1st Cir. 1979), we note that the appellees would face precisely
      the same harm if we were to grant the stay.


                                             - 8 -
Case:Case
      20-1753    Document: 00117626238
          1:20-cv-00318-MSM-LDA         Page:
                                  Document 37 9FiledDate Filed: 08/07/2020
                                                     08/10/20                 Entry ID:
                                                                Page 9 of 12 PageID     6358730
                                                                                     #: 430



      election."     (citing    Purcell,     549    U.S.    at    4–5   ("Court   orders

      affecting elections, especially conflicting orders, can themselves

      result in voter confusion and consequent incentive to remain away

      from the polls."))).           Given those admonishments we would be

      inclined to grant the stay requested -- especially as to the

      September primaries -- but for two unique factors in this case.

                   First,    even    in   the   wake       of    this   much-publicized

      litigation, Rhode Island itself has voiced no concern at all that

      the consent judgment and decree will create any problems for the

      state or its voter. To the contrary, the elected constitutional

      officers charged with ensuring free and fair elections favor the

      consent judgment and decree and credibly explain how setting aside

      the consent judgment and decree would confuse voters.                 Nor has any

      other Rhode Island government entity sought to intervene or make

      its opinion known.        This fact materially distinguishes this case

      from every other case the Republicans cite to illustrate the

      "Purcell principle."          See Republican Nat'l Comm., 140 S. Ct. at

      1205 (Wisconsin legislature joining with the Republican National

      Committee to challenge the district court's order); Purcell, 549

      U.S. at 2 (State of Arizona and four counties seeking relief from

      a Ninth Circuit injunction); People First of Ala. v. Sec. of State

      for Ala., 2020 WL 3478093, at *1 (11th Cir. June 25, 2020) (State

      of Alabama and Alabama Secretary of State seeking stay of district

      court injunction), rev'd 2020 WL 3604049, at *1 (U.S. July 2, 2020)


                                            - 9 -
Case:Case
      20-1753    Document: 00117626238
          1:20-cv-00318-MSM-LDA         Page:
                                  Document 37 10     Date Filed:Page
                                               Filed 08/10/20    08/07/2020    Entry ID:
                                                                     10 of 12 PageID     6358730
                                                                                      #: 431



       (staying      the    district      court's      preliminary     injunction            pending

       appeal); League of Women Voters of N.C. v. North Carolina, 769

       F.3d 224, 248 (4th Cir. 2014) (ordering the district court to enter

       a preliminary injunction challenged by the State of North Carolina

       and members of its Board of Elections enjoining legislation setting

       forth new voting rules), stayed at 574 U.S. 927 (2014); Ohio State

       Conf. of N.A.A.C.P. v. Husted, 768 F.3d 524, 561 (6th Cir. 2014)

       (affirming district court injunction enjoining the Ohio Secretary

       of    State    from        preventing      individual       counties      from        setting

       additional voting hours, challenged by Secretary of State and Ohio

       Attorney General), stayed at 573 U.S. 988 (2014); Perry v. Perez,

       835   F.   Supp.      2d    209    (W.D.    Tex.    2011)    (adopting         an     interim

       redistricting plan against the objections of the state of Texas),

       stayed at 565 U.S. 1090 (2011).

                     Second, Rhode Island just conducted an election without

       any attestation requirement, in which 150,000 mail-in ballots were

       requested.      So the status quo (indeed the only experience) for

       most recent voters is that no witnesses are required. Instructions

       omitting the two-witness or notary requirement have been on the

       state's    website         since   at   least      mid-July.       See        Rhode   Island

       Department      of    State,       Vote    from     Home    with     a    Mail        Ballot,

       https://vote.sos.ri.gov/Voter/VotebyMail.                      And       to    the     extent

       certain voters expect the two-witness or notary requirement, we

       cannot imagine that it will pose any difficulty not to have to


                                                  - 10 -
Case:Case
      20-1753    Document: 00117626238
          1:20-cv-00318-MSM-LDA         Page:
                                  Document 37 11     Date Filed:Page
                                               Filed 08/10/20    08/07/2020    Entry ID:
                                                                     11 of 12 PageID     6358730
                                                                                      #: 432



       comply with it.      For this reason, the consent judgment and decree

       poses no conflict with the sort of expectations that concerned the

       court in Purcell and no substantial specter of confusion that might

       deter voters from voting.          To the contrary, in the absence of the

       consent decree, it is likely that many voters will be surprised

       when they receive ballots, and far fewer will vote.               Perhaps as a

       result, the Republicans make no claim that the decree will cause

       a decrease in election participation.

                   Because of the unusual -- indeed in several instances

       unique -- characteristics of this case, the Purcell concerns that

       would    normally   support    a    stay    are   largely   inapplicable,    and

       arguably militate against it.              Moreover, our reliance on Rhode

       Island's passive reaction to the litigation precludes our holding

       from being relied upon to open any floodgates.               To the contrary,

       as experience shows, states will be quick to defend election laws

       that they see as important and worth keeping, even when they might

       burden voting.

                   We have paid attention, too, to the possibility that

       this litigation is collusive, with defendants having agreed to

       judgment just days after the suit was filed.                 A state official

       unhappy with the lawful decisions of the state legislature should

       not be able to round up an agreeable plaintiff who then uses

       collusive litigation to "force" the state to do what the official

       wants.    Here, though, all other representatives of Rhode Island's


                                            - 11 -
Case:Case
      20-1753    Document: 00117626238
          1:20-cv-00318-MSM-LDA         Page:
                                  Document 37 12     Date Filed:Page
                                               Filed 08/10/20    08/07/2020    Entry ID:
                                                                     12 of 12 PageID     6358730
                                                                                      #: 433



       government have gone silent, voicing no objection at all to the

       consent judgment and decree.            Furthermore, if state officials

       fairly conclude, as credibly happened here, that enforcement of a

       law is unconstitutional in certain circumstances, one can hardly

       fault them for so acknowledging.           Indeed, the Secretary of State

       and Board of Elections are obligated to enforce Rhode Island's

       voting laws, provided those laws are not deemed unconstitutional.

       R.I. const. art. III, § 3; R.I. const. art. IV, § 12. 17 R.I. Gen.

       Laws §§ 17-7-4, 17-7-5.         Notice, too, was given to the attorney

       general, who by law is obligated to act as legal advisor for all

       state agencies and officers acting in their official capacity and

       to defend them against suit, R.I. Gen. Laws § 42-9-6, and who

       advised the defendants, herein, throughout the proceedings below.

       And it would be odd indeed to say that a plaintiff cannot get

       relief from an unconstitutional law merely because the state

       official charged with enforcing the law agrees that its application

       is unconstitutional.       Finally, there is no claim that the details

       of the consent decree were not negotiated at arm's length.                All in

       all, we see no collusion, and counsel for the Republicans expressly

       so agreed at argument.

                   Finally, as to the Republicans' status as intervenors in

       this case, the district court's order denying intervention is

       reversed in part, only for purposes of appeal, and the motion for

       stay pending appeal is denied.


                                            - 12 -
